Case 1:19-cv-15873-NLH-AMD Document 31 Filed 04/30/21 Page 1 of 1 PagelD: 94

alll
“al

 

-

CONSO |
a , MATTIAC

Fighting For Employee Rights for Over 30 Years

1525 Locust Sireet 9th Floor Pritadeiphia, PA 19102 215-545-7676 www.ConseleLaw.com LAW

10 MarlerAvenve — Sulle 502 Moorestown, NJ 08057 856-854-4000

5 Penn Plaza 23rd Floor New York, NY 10001 917-985-7761

744 W Lancaster Ave. Sulle 220 Wayne, PA 19087 510-596-9796

ANNA D, NORMAN, ESQUIRE
nornian@econsolelaw.com
215.689.4137 Fax

April 30, 2021

ig@ ECF
Magistrate Judge Ann Marie Donio
U.S. District Court
District of New Jersey
Mitcheil H, Cohen Building & U.S, Courthouse
4" and Cooper Streets,
Camden, NJ 08101

Re; Alexis Mikolaitis vy, Gloucester Township School District
Civil Action No. 19-15873

Dear Judge Donio,

As Your Honor is aware, the above-referenced matter has been resolved. | write with the
consent of counsel for Defendant, Gloucester Township School District (“Defendant”), to
respectfully request a third, thirty (30) day extension in the Court’s Order of Dismissal from May
2, 2021 to June 2, 2021. The Parties have completed most, but not all, terms of their agreement to
conclude this matter, The additional time will allow the Parties the time to resolve these final issues
while this Court retains jurisdiction of the matter. The Parties do not anticipate requiring any
further extensions of the Court’s Dismissal Order,

Respectfully Submitted,

Anna D, Norman, Esquire

ec: Katherine C, Oeltjen, Esquire (via ECF)
Russell S. Massey, Esquire (via ECF)

So Ordered this 30th day of April 2021

By: Aw

ANN MARIE DONIO, U.S.M.J,

 

 

 
